Citation Nr: 1823244	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  12-03 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tuberculosis, to include as secondary to medication taken for service-connected right foot disability.

2.  Entitlement to service connection for bilateral pulmonary nodules, to include as secondary to medication taken for service-connected right foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from August 1958 to February 1959 and from October 1961 to August 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This matter was before the Board in May 2017 at which time it was remanded for additional evidentiary development.  As detailed below, additional remand is unfortunately required. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As set forth in the Board's May 2017 remand, the Veteran underwent a VA examination in April 2010 at which he reported that he had been treated with adalimumab and methotrexate for psoriatic arthritis for the past five years and had been diagnosed as having tuberculosis in 2009.  The examiner opined that the Veteran's tuberculosis and bilateral pulmonary nodules were the result of his treatment for arthritis.  She explained that these medications were immunosuppressants which lowered the body's ability to fight infections and the Veteran had contracted tuberculosis while taking these medications.  

However, in a September 2010 addendum opinion, the examiner clarified that the medications the Veteran had received (adalimumab and methotrexate) were for treatment of psoriatic arthritis and were not for his service-connected traumatic arthritis or fusion of the metatarsal.

In May 2017, the Board remanded this matter for additional evidentiary development.  Specifically, the Board noted that the VA examiner did not provide an opinion as to whether the Veteran's tuberculosis or bilateral pulmonary nodules were related to his active service.  In his March 2010 claim of service connection, the Veteran had argued that his bilateral pulmonary nodules were associated with inhalation of environmental hazards such as dust which had been stirred up during the course of his military duties loading and unloading supply pallets from cargo holds.  The Veteran's DD Form 214 indicates that his military occupational specialty was longshoreman.   

In addition, the Board noted that although the examiner had clarified that the adalimumab and methotrexate were for treatment of psoriatic arthritis and not for service-connected traumatic arthritis or fusion of the metatarsal, it was unclear as to whether the Veteran had been prescribed any medications for the service-connected arthritis which had caused or aggravated his tuberculosis and pulmonary nodules.  Finally, the Board determined that an opinion was necessary as to whether there was any relation between the Veteran's psoriatic arthritis and his service-connected arthritis of the right foot.

The Veteran was provided a VA examination in August 2017.  The examiner noted that the Veteran had service-connected post-traumatic arthritis of the right foot as a result of a fracture of the right first metatarsal bone in 1961.  He was also diagnosed as having tuberculosis in December 2009.  At that time, he was on an immunosuppressant medication (Humira) for psoriatic arthritis.  The examiner indicated that it is less likely as not that the Veteran's tuberculosis and pulmonary nodules are due to or aggravated by medication used to treat his service-connected arthritis of the right foot.  In so finding, he noted that the medication given during the tuberculosis diagnosis in 2009 was Humira and Sulfasalazine, which were used to treat inflammatory arthritis (psoriatic arthritis) and not osteoarthritis of the feet.  Additionally, the methotrexate, which caused the pulmonary nodules, was also prescribed for psoriatic arthritis and is not used for osteoarthritis.  The examiner did not identify any medication used to treat the Veteran's arthritis of the right foot.  It is unclear whether this was because the Veteran was receiving no medications for the service-connected arthritis or whether any medications he received did not cause his tuberculosis or pulmonary nodules.  In addition, the examiner did not provide an opinion regarding the relationship between the Veteran's tuberculosis or pulmonary nodules and his active service.  

In light of the foregoing, remand for full compliance with the Board's prior remand is warranted.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from a suitably qualified VA clinician regarding the nature and etiology of the Veteran's tuberculosis and bilateral pulmonary nodules.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  A VA examination may be provided if deemed appropriate.

The clinician must identify all medication used to treat the Veteran's service-connected arthritis of the right foot.  Thereafter, he or she should provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tuberculosis or bilateral pulmonary nodules was incurred in service or is otherwise causally related to his active service or any incident therein?  In providing this opinion, the examiner should consider the relevant evidence of record, including the Veteran's DD Form 214 indicating that his MOS was longshoreman, and his March 2010 contentions to the effect that his disabilities may be associated with the inhalation of hazardous materials in the dust which was stirred up while unloading cargo holds.  

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tuberculosis or bilateral pulmonary nodules were caused by medication used to treat his service-connected arthritis of the right foot?

(c) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tuberculosis and bilateral pulmonary nodules has been aggravated (chronically worsened) by medication used to treat his service-connected arthritis of the right foot?  

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




